Gilfillan, C. J.
This is an appeal from an order denying a motion to change the place of trial. Such an order does not involve the merits of the action, or any part thereof, under Gen. St. ch. 86, § 8. If reviewable at all, it must *540be upon an appeal from tbe judgment, (or perhaps from an ■order denying a new trial,) as an order affecting the judgment.
Appeal dismissed.1

 The rule in this case was followed in Benton v. Flynn, decided April 26, 1876. Macdonald 4 Southworth, for appellants; Benton 4 Benton, for respondent.